EXHIBIT 10.2
 
REVOLVING CREDIT NOTE
 
$35,000,000
Date:  May 29, 2012

 
This Revolving Credit Note (this “Note”) is executed and delivered under and
pursuant to the terms of that certain Revolving Credit and Security Agreement
dated as of May 29, 2012 (as amended, amended and restated, supplemented,
extended, joined and/or otherwise modified from time to time, the “Credit
Agreement”) by and among ENGLOBAL CORPORATION, a corporation organized under the
laws of the State of Nevada (“Holdings”), ENGLOBAL U.S., INC., a corporation
organized under the laws of the State of Texas (“ENGlobal US”), ENGLOBAL
INTERNATIONAL, INC., a corporation organized under the BVI Business Companies
Act of 2004 (“ENGlobal International”), ENGLOBAL GOVERNMENT SERVICES, INC., a
corporation organized under the laws of the State of Texas (“ENGlobal
Government”; and together with Holdings, ENGlobal US, and ENGlobal
International, individually, each a “Borrower” and jointly and severally,
“Borrowers”), the financial institutions which are now or which hereafter become
a party thereto (collectively, the “Lenders” and individually, each a “Lender”)
and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for itself and as agent for
the other Lenders (PNC, together with its successors and assigns in such
capacity, “Agent”).  Capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Credit Agreement.
 
FOR VALUE RECEIVED, Borrowers hereby jointly and severally promise to pay to the
order of PNC, at the office of Agent located at Two Tower Center Boulevard, East
Brunswick, New Jersey 08816, or at such other place as Agent may from time to
time designate to the Borrowing Agent in writing:
 
(i)           the principal sum of THIRTY FIVE MILLION AND NO/100 DOLLARS
($35,000,000) or, if different from such amount, the unpaid principal balance of
PNC’s Revolving Advance Commitment Percentage as may be due and owing under the
Credit Agreement, payable in accordance with the provisions of the Credit
Agreement, and subject to acceleration upon the occurrence and continuance of an
Event of Default under the Credit Agreement or earlier termination of the Credit
Agreement pursuant to the terms thereof; and
 
(ii)           interest on the principal amount of this Note from time to time
outstanding until such principal amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Credit
Agreement.  In no event, however, shall interest exceed the maximum interest
rate permitted by law.  Upon and after the occurrence of an Event of Default,
and during the continuation thereof, interest shall be payable at the Default
Rate.
 
This Note is a Revolving Credit Note referred to in the Credit Agreement and is
secured, inter alia, by the liens granted pursuant to the Credit Agreement and
the Other Documents, is entitled to the benefits of the Credit Agreement and the
Other Documents and is subject to all of the agreements, terms and conditions
therein contained.
 
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
If an Event of Default under Section 10.7 of the Credit Agreement shall occur,
then this Note shall immediately, in accordance with the Credit Agreement,
become due and payable, without notice, together with reasonable and actual
attorneys’ fees if the collection hereof is placed in the hands of an attorney
to obtain or enforce payment hereof.  If any other Event of Default shall occur
under the Credit Agreement or any of the Other Documents, which is not cured
within any applicable grace period, then this Note may, or upon the election of
Required Lenders, shall, as provided in the Credit Agreement, be declared to be
immediately due and payable, without notice, together with reasonable and actual
attorneys’ fees, if the collection hereof is placed in the hands of an attorney
to obtain or enforce payment hereof.
 
This Note shall be construed and enforced in accordance with the laws of the
State of Texas.
 
Each Borrower expressly waives any presentment, demand, protest, notice of
protest, notice of intent to accelerate, notice of acceleration, or notice of
any kind except as expressly provided in the Credit Agreement.
 
[Remainder of page intentionally left blank]
 

 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
BORROWERS:
       
ENGLOBAL CORPORATION
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL U.S., INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL INTERNATIONAL, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer
             
ENGLOBAL GOVERNMENT SERVICES, INC.
        By:
/s/ Edward L. Pagano
  Name:
Edward L. Pagano
  Title:
President and Chief Executive Officer

 
 
 
 
[Signature Page to Revolving Credit Note]

--------------------------------------------------------------------------------